Citation Nr: 1638422	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  15-03 747	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for a low back disability (previously rated as chronic low back strain) prior to June 30, 2015, and a rating in excess of 40 percent thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and M.M.


ATTORNEY FOR THE BOARD

A. Santiago, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1992 to May 1997.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In March 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.

In April 2015, the Board granted service connection for head injury residuals and remanded the issues listed on the title page for further development.

In a May 2015 rating decision implementing the Board's grant of service connection for head injury residuals, the RO assigned a 70 percent rating for such disability, effective January 9, 2012, the date of the Veteran's claim.

In a January 2016 rating decision, the RO increased the 70 percent rating for head injury residuals to 100 percent, effective January 9, 2012.  Additionally, the RO granted service connection for separate disabilities related to the Veteran's service-connected low back disability, to include right leg femoral neuropathy (10 percent, effective June 30, 2015) and left leg femoral neuropathy (10 percent, effective June 30, 2015).  Finally, the RO also granted special monthly compensation (SMC) based on housebound criteria being met, effective January 9, 2012, which is the date from which the Veteran was granted a total disability evaluation for head injury residuals and had additional disabilities independently ratable at 60 percent or more.  See 38 U.S.C.A. § 1114(s) (West 2014); 38 C.F.R. § 3.350(i) (2015); Buie v. Shinseki, 24 Vet. App. 242, 251 (2011); Bradley v. Peake, 22 Vet. App. 280, 293 (2008).

Subsequent to a February 2016 supplemental statement of the case, additional VA treatment records were received, for which the Veteran's representative waived review by the RO in a September 2016 appellant's brief.  See 38 C.F.R. § 20.1304(c) (2015).


FINDINGS OF FACT

1.  Prior to October 17, 2014, the Veteran's service-connected low back disability was not manifested by forward flexion of the thoracolumbar spine limited to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; objective neurologic abnormalities or incapacitating episodes were not shown.

2.  Since October 17, 2014, the Veteran's service-connected low back disability has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine; objective neurologic abnormalities (other than bilateral lower extremity neuropathy) and incapacitating episodes have not been shown.

3.  Since October 17, 2014, the Veteran's service-connected low back disability has resulted in neurologic disability analogous to no more than moderate incomplete paralysis of the right femoral nerve.

4.  Since October 17, 2014, the Veteran's service-connected low back disability has resulted in neurologic disability analogous to no more than moderate incomplete paralysis of the left femoral nerve.

5.  Since January 9, 2012, the Veteran's claim of entitlement to a TDIU is moot, in light of the award of a total disability evaluation for service-connected head injury residuals and SMC, both effective from that date.
CONCLUSIONS OF LAW

1.  Prior to October 17, 2014, the criteria for an initial disability rating in excess of 20 percent for the Veteran's service-connected low back disability were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5237 (2015).

2.  Since October 17, 2014, the criteria for a disability rating of 40 percent, but no higher, for the Veteran's service-connected low back disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2015).

3.  Since October 17, 2014, the criteria for a separate 20 percent rating, but no higher, for disability analogous to moderate incomplete paralysis of the right femoral nerve have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8526 (2015).

4.  Since October 17, 2014, the criteria for a separate 20 percent rating, but no higher, for disability analogous to moderate incomplete paralysis of the left femoral nerve have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8526 (2015).

5.  Since January 9, 2012, the claim of entitlement to a TDIU has been rendered moot.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

The appeal concerning the low back disability arises from a disagreement with the initially assigned disability rating after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment records (STRs) have been obtained.  Post-service VA treatment records and records from the Social Security Administration (SSA) have also been obtained.  More recent records and the SSA records were obtained pursuant to the Board's April 2015 remand.

The Veteran was provided VA medical examinations in July 2013 and June 2015, including pursuant to the Board's remand.  The examinations, along with the expert medical opinions, are sufficient evidence for deciding the low back claim.  The examination reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the low back disability in sufficient detail so that the Board's evaluation is fully informed, and contain reasoned explanations.  For the rating claim decided herein, a possible worsening of the disability is not shown such as to warrant another VA examination.  Thus, VA's duty to assist has been met.

II. Low Back Disability

Legal Criteria and Background

Ratings are based on a schedule of reductions in earning capacity from specific injuries or combination of injuries.  The ratings shall be based, as far as practicable, upon the average impairments of earning capacity resulting from such injuries in civil occupations.  38 U.S.C.A. § 1155 (West 2014).  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1 (2015).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2015).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2015).

It has been held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The Board notes that the guidance provided by DeLuca must be followed in adjudicating claims where a rating under the diagnostic codes governing limitation of motion should be considered.

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are as entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  See 38 C.F.R. § 4.59.

The rating criteria define normal range of motion for the various spinal segments for VA compensation purposes.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion are the maximum that can be used for calculation of the combined range of motion.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).

The General Rating Formula for Diseases and Injuries of the Spine provides that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  An evaluation of 20 percent is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  An evaluation of 40 percent is warranted for forward flexion of the thoracolumbar spine 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.  An evaluation of 50 percent requires unfavorable ankylosis of the entire thoracolumbar spine.  An evaluation of 100 percent requires unfavorable ankylosis of the entire spine. 

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).

The evaluation criteria are meant to take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine.  Therefore, an evaluation based on pain alone would not be appropriate, unless there is specific nerve root pain, for example, that could be evaluated under the neurologic sections of the rating schedule.  See 68 Fed. Reg. 51455 (Aug. 27, 2003).

The Formula for Rating IVDS Based on Incapacitating Episodes provides that an evaluation of 10 percent is warranted for IVDS with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months.  An evaluation of 20 percent is warranted for IVDS with incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  An evaluation of 40 percent is warranted for IVDS with incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  Finally, an evaluation of 60 percent requires IVDS with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For the purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.71a, Formula for Rating IVDS, Note (1).

The Veteran contends that an increased initial rating is warranted for his service-connected low back disability.  The RO has "staged" the disability, rating it as 20 percent disabling prior to June 30, 2015, and 40 percent disabling thereafter.  See Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Fenderson v. West, 12 Vet. App. 119 (1999).

The Board notes that the Veteran's low back disability was initially rated under Diagnostic Code 5237 for chronic low back strain and is currently rated under Diagnostic Code 5242 for degenerative joint disease (DJD) of the lumbar spine with strain and retrolisthesis, both of which have identical rating criteria.

As mentioned above, in the January August 2013 rating decision, the RO granted the Veteran service connection for the low back disability and, in the January 2016 rating decision, granted service connection for right and left femoral neuropathy associated with that low back disability.  VA regulations require that consideration be given to any objective neurologic abnormalities associated with orthopedic manifestations of a spine disability, which are to be evaluated separately under an appropriate diagnostic code.

The evidence for consideration for the Veteran's low back disability includes VA examination reports, from July 2013 and June 2015, and treatment records.  The VA examinations included measurements of the Veteran's thoracolumbar range of motion during the appeal period.  Initially, the Board acknowledges that the Veteran has complained of back pain throughout the pendency of this case, to include at the Board hearing.  As such, the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 are for consideration in evaluating the low back disability.  Accordingly, efforts were made to simulate the effect of pain during flare-ups, to include repetitive motion testing.  The Board finds additional range of motion testing unnecessary in adjudicating the instant appeal.

Furthermore, in a January 2016 rating decision, the RO increased the Veteran's low back disability rating from 20 percent to 40 percent, effective June 30, 2015, the date of his most recent VA examination.  However, the Board finds that, after resolving any reasonable doubt in the Veteran's favor, an October 17, 2014, VA treatment record makes it factually ascertainable to conclude that his low back disability increased in severity at such time, rather than on June 30, 2015.

Prior to October 17, 2014

At the July 2013 VA examination, the examiner indicated that the Veteran had a diagnosis of lumbar strain.  The Veteran complained of low back pain bilaterally with some radiation to his left and right calves and stated that his back hurts all of the time, with occasional flare-ups.  The back range of motion results, which accounted for objective evidence of painful motion, were reported to be forward flexion to 60 degrees, extension to 10 degrees, right lateral flexion and lateral rotation to 30 degrees or greater, and left lateral flexion and lateral rotation to 25 degrees.  The examiner indicated that there is no decrease in range of motion due to pain, weakness, fatigue of lack of endurance after repetitive-use testing.  The examiner reported that the Veteran's low back disability results in at least an additional 5 degrees range of motion loss with pain and fatigability during flare-ups.

The examiner reported that the Veteran has tenderness to palpation at L3 through S1, left and right paravertebrally, and guarding to palpation at L3, L4, and L5, left and right paravertebrally, and the guarding does not result in abnormal gait or spinal contour.  The examiner reported the following normal results in bilateral lower extremities: normal muscle strength testing, with no muscle atrophy; normal reflex and sensory examinations; and negative straight leg raising test.  Additionally, the examiner reported that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy, no other neurologic abnormalities related to a thoracolumbar spine condition (such as bowel or bladder problems/pathologic reflexes), and no IVDS or use of assistive devices.

Finally, regarding functional impact, the examiner reported that the Veteran has chronic low back pain and probably has chronic musculoskeletal sprain/strain (mechanical low back pain) and that he can occasionally 10 to 15 pounds, maybe 20, and would have significant problems bending more than rarely, 1 to 2 times an hour, perhaps more like once an hour.

After reviewing all of the relevant clinical evidence and subjective complaints, the Board finds that the preponderance of the evidence shows that a disability evaluation in excess of 20 percent for the Veteran's service-connected low back disability is not warranted for the period prior to October 17, 2014.  According to the rating criteria discussed above, the July 2013 range of motion results do not warrant an increase from 20 percent to the next higher rating of 40 percent because a 40 percent rating requires forward flexion of the thoracolumbar spine to be 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Such criteria required for an initial rating in excess of 20 percent are absent here, even when considering painful motion and other factors, and thus, a rating higher than 20 percent for the Veteran's low back disability is not warranted, prior to October 17, 2014.  Moreover, the evidence does not reflect that the Veteran has ever been diagnosed with any ankylosis of the thoracolumbar spine that would warrant a higher rating.

Since October 17, 2014

A VA physical therapy note shows that the Veteran was consulted for low back and neck pain on October 17, 2014.  At such time, the Veteran reported that he was sore and stiff.  The treatment provider noted the following observations: tightness with bilateral shoulder elevation; posture, standing with wide base of support, slight sway; and gait, ambulates initially with wide base of support and no trunk rotation.  The provider reported the results regarding trunk active range of motion: flexion, severely limited; extension, severely limited with shooting pains down right lower extremity; sidebend left, moderately limited, pain; sidebend right, moderately limited; rotation left, moderately limited; and rotation right, moderately limited, pain.

Strength testing revealed the following results bilaterally: hip flexion, 4+/5; hip abduction, 3/5; hip extension, 3/5; knee extension, 4+/5; knee flexion, 5-/5; ankle dorsiflexion, 5-/5; and great toe extension, 4+/5.  The neurologic examination revealed the following results: light touch sensation decreased along entire right lower extremity compared to left lower extremity; patellar tendon reflex 3+ on the right and 3+ on the left; Achilles tendon reflex 2+ bilaterally; clonus reflex, 2 beat on the right and 1 beat on the left; and negative Babinski reflex bilaterally.  The straight leg raising test was positive on the right and negative on the left.  The treating provider concluded that the Veteran had chronic low back pain with poor lumbopelvic stability, decreased flexibility, decreased and painful lumbar active range of motion, poor pain management, and positive signs and symptoms of neural tension.

The Veteran underwent another VA examination in June 2015 (conducted on June 30, 2015, which is the current effective date of the 40 percent rating).  At that time, the examiner indicated that the Veteran had the following diagnoses: musculotendinous strain of the lumbar spine, DJD of lumbar spine, and L5-S1 with minimal grade I retrolisthesis.  The Veteran complained that his low back pain condition worsened since the last VA examination and that such condition caused flare-ups described as worse with sitting and standing for short periods of time.  The back range of motion results, which took pain into consideration, were reported to be forward flexion to 20 degrees, extension to 20 degrees, bilateral lateral flexion to 15 degrees, and bilateral lateral rotation to 30 degrees.  The examiner noted that there was evidence of pain with weight bearing and that there was tenderness to palpation over the lumbar spine paravertebral muscles.  The examiner indicated that there is no additional loss of function after repetitive-use testing.

The examiner reported that the Veteran's chronic musculotendinous strain of the lumbar spine produces muscle spasm, localized tenderness, and guarding resulting in abnormal gait or abnormal spinal contour.  The examiner also reported the following normal results in bilateral lower extremities: normal muscle strength testing, with no muscle atrophy; normal reflex and sensory examinations; and negative straight leg raising test.  As discussed further below, the examiner reported that the Veteran has lower extremity signs or symptoms due to radiculopathy, described bilaterally as severe constant pain (may be excruciating at times), severe paresthesias and/or dysesthesias, and moderate numbness, involving the L2/L3/L4 nerve roots (femoral nerve).  The examiner reported the severity of the Veteran's radiculopathy to be moderate bilaterally.  No other neurologic abnormalities related to a thoracolumbar spine condition (such as bowel or bladder problems/pathologic reflexes), and no IVDS or use of assistive devices were reported.

Finally, regarding functional loss, the examiner reported that the Veteran has flare-ups that could result in additional limitations but would likely vary depending on multiple factors, and as such, no one could respond accurately without resorting to speculation regarding additional range of motion during use.

After reviewing all of the relevant clinical evidence and subjective complaints, the Board finds that the evidence shows that there was a factually ascertainable increase in disability to 40 percent as of October 17, 2014 rather than the specific date of the June 2015 examination.  See Swain v. McDonald, 27 Vet. App. 219 (2015).  Additionally, the Board notes that the Veteran's treatment records reveal that he was in a motor vehicle accident in June 2014.  As such, the worsening of his low back disability may be attributed, at least in part, to such accident.  However, the Board finds that the worsening of the Veteran's low back condition cannot be attributed solely to the accident and that such worsening may be attributed to a worsening of the service-connected low back disability, apart from the accident.  See generally, Mittleider v. West, 11 Vet. App. 181 (1998).

Although this higher rating is warranted for an earlier period, the preponderance of the evidence shows that a disability evaluation in excess of 40 percent for the Veteran's service-connected low back disability is not warranted for the period since October 17, 2014.  According to the rating criteria discussed above, the June 2015 range of motion results do not warrant an increase from 40 percent to the next higher rating of 50 percent because a 50 percent rating requires rating requires unfavorable ankylosis of the entire thoracolumbar spine.  Such criterion required for a rating in excess of 40 percent is absent here, and thus, a rating higher than 40 percent for the Veteran's low back disability is not warranted at any time during the appeal period.  Moreover, a 100 percent rating is not warranted because unfavorable ankylosis of the entire spine has not been shown by the evidence.

In sum, after resolving any reasonable doubt in the Veteran's favor, October 17, 2014, (not June 30, 2015) is the date which shows the earliest evidence of a factually ascertainable increase in severity of the Veteran's low back disability.  Accordingly, based on the foregoing discussion, the Board finds that the preponderance of evidence shows that a rating higher than 20 percent prior to October 17, 2014, and higher than 40 percent thereafter for the Veteran's service-connected low back disability is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3, Fenderson, 12 Vet. App. at 119.

However, as mentioned above, the RO granted separate ratings for lower extremity neuropathy related to the Veteran's low back disability, and such ratings are further discussed below.

Femoral Neuropathy of Bilateral Lower Extremities

As mentioned above, in addition to considering the orthopedic manifestations of the Veteran's lumbar spine disability, VA regulations also require that consideration be given to any associated objective neurologic abnormalities, which are to be evaluated separately under an appropriate diagnostic code.  VA treatment records and/or the Veteran's Board hearing testimony show that the Veteran has complained of numbness, tingling, and shooting pain radiating to the lower extremities.

In the January 2016 rating decision, the RO granted separate ratings for disabilities related to the Veteran's service-connected low back disability, to include separate 10 percent ratings for right and left leg femoral neuropathy, effective June 30, 2015.  The Veteran's femoral neuropathy of each lower extremity has been appropriately rated under Diagnostic Code 8526 for femoral (anterior crural) nerve disability.

According to Diagnostic Code 8526, femoral nerve disability is rated at 40 percent where there is complete paralysis; paralysis of the quadriceps extensor muscles.  A 30 percent rating applies where there is severe incomplete paralysis involving the femoral nerve.  A 20 percent rating applies where there is moderate incomplete paralysis, and mild incomplete paralysis is rated at 10 percent.

Here, the June 2015 examiner noted some severe symptoms of bilateral lower extremity radiculopathy, but in response to the question regarding the severity of the Veteran's femoral radiculopathy, the examiner indicated that such radiculopathy was of moderate severity bilaterally.  Accordingly, the Board finds that a 20 percent rating is warranted rather than a 10 percent rating, separate from the 40 percent rating for the low back disability, because moderate radiculopathy was reported by the June 2015 examiner. 

However, regarding the date that the femoral neuropathy in both lower extremities became factually ascertainable, the Board finds that the analysis above pertaining to the Veteran's low back disability also applies to such neuropathy.  Specifically, as discussed above, the October 17, 2014, VA physical therapy note shows that the Veteran had positive signs and symptoms of neural tension, to include some abnormal neurologic tests, related to his low back complaints.  Accordingly, on October 17, 2014, when the Veteran's low back disability was found to increase in severity, the Board also finds that the Veteran's bilateral femoral neuropathy manifested symptoms that were analogous to moderate incomplete paralysis, warranting a 20 percent disability rating since that date.  See Swain, 27 Vet. App. at 219.  

A higher rating under Diagnostic Code 8526 is not warranted because disability analogous to complete paralysis involving paralysis of the quadriceps extensor muscles and disability analogous to severe incomplete paralysis involving the femoral nerve, the respective criteria for a 40 percent and 30 percent ratings, were not shown in either lower extremity.

In sum, after resolving any reasonable doubt in the Veteran's favor, October 17, 2014, (not June 30, 2015) is the date which shows the earliest evidence of factually ascertainable manifestations of femoral nerve disability analogous to moderate incomplete paralysis, but no worse, and thus, 20 percent ratings, but no higher, are warranted since that date for the service-connected femoral neuropathy of bilateral lower extremities.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

TDIU

Because a total disability evaluation for service-connected head injury residuals and SMC at the housebound rate under 38 U.S.C.A. § 1114 (s) are in effect from January 9, 2012, which is the date of the Veteran's claim of entitlement to a TDIU, the TDIU issue has been rendered moot.  See Buie, 24 Vet. App. at 250; Bradley, 22 Vet. App. at 294; DVA Sum. Op. Gen. Counsel Prec., 75 Fed. Reg. 11229-04 (Mar. 10, 2010) (withdrawing VAOPGCPREC 6-99, 64 Fed. Reg. 52375 (1999)).  Therefore, the TDIU issue is dismissed.


ORDER

Prior to October 17, 2014, an initial disability rating in excess of 20 percent for low back disability is denied.

Since October 17, 2014, a disability rating of 40 percent, but no higher, for DJD of the lumbar spine with strain and retrolisthesis is granted, subject to the laws and regulations governing the payment of monetary benefits.

Since October 17, 2014, a separate 20 percent rating, but no higher, for right lower extremity femoral neuropathy is granted, subject to the laws and regulations governing the payment of monetary benefits.

Since October 17, 2014, a separate 20 percent rating, but no higher, for left lower extremity femoral neuropathy is granted, subject to the laws and regulations governing the payment of monetary benefits.

The appeal of the issue of entitlement to a TDIU is dismissed.


____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


